DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmannet al. (US Publication No.: 2002/0074112 hereinafter “Lehmannet”).
With respect to claim 1, Lehmannet discloses a tank (Para 0002, 2 stacked plates make up a tank) comprising: a first housing configured to include a first inner surface and a first peripheral edge section projecting from the first inner surface (Fig. 3, top plate 1’ has edge 3 extending from inner surface); a second housing configured to include a second inner surface and a second peripheral edge section (Fig. 3, bottom 
With respect to claim 2, Lehmannet discloses the tank according to claim 1 as discussed above. Lehmannet also discloses wherein a material that is deformed to a side of the first projecting end and the second projecting end facing each other in a state of being stuck to the first inclined surface and the second inclined surface by a pressure in an inside surrounded by the first housing, the second housing, and the elastic body when the pressure rises is used for the elastic body (Fig. 3, elastic body 4 is stuck to both faces and is capable of the intended use limitations). 
With respect to claim 4, Lehmannet discloses the tank according to claim 1 as discussed above. Lehmannet also discloses wherein the elastic body includes a first 
With respect to claim 5, Lehmannet discloses the tank according to claim 1 as discussed above. Lehmannet also discloses wherein a material that is deformed by a pressure in an inside surrounded by the first housing, the second housing, and the elastic body in such a manner that the inside expands when the pressure rises is used for the first housing and the second housing (Fig. 3, the plates and the seal 4 are capable of the intended use limitations). 
With respect to claim 7, Lehmannet discloses the tank according to claim 1 as discussed above. Lehmannet also discloses comprising: a fixing section that fixes the first housing and the second housing in a state in which the first peripheral edge section and the second peripheral edge section face each other (Fig. 3, fixing section where edges 3 face each other). 
With respect to claim 8, Lehmannet discloses the tank according to claim 1 as discussed above. Lehmannet also discloses having a gap between the first projecting end and the second projecting end (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmannet al. (US Publication No.: 2002/0074112 hereinafter “Lehmannet”).
With respect to claim 3, Lehmannet discloses the tank according to claim 1 as discussed above. Lehmannet is silent to a thermoplastic resin is used for the elastic body. Lehmannet does teach the seal can be made from any elastic sealing material (Para 023) and therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the seal material of Lehmannet to be a thermoplastic resin and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmannet al. (US Publication No.: 2002/0074112 hereinafter “Lehmannet”) in view of Tomita et al. (US Publication No.: 2015/0226494 hereinafter “Tomita”).
With respect to claim 6, Lehmannet discloses the tank according to claim 1 as discussed above. Lehmannet also discloses wherein a resin material or a resin material including a resin and fibers contained in the resin is used for the first housing and the second housing. 
Tomita teaches a housing made of a resin material (Para 0115). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the plates of Lehmannet to be made from a resin as taught by Tomita to have low thermal conductivity to have the fluid remain at a desired temperature (Para 0115).
Allowable Subject Matter
Claim 9 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763